Exhibit 10.01

 

GUARANTEE
OF
RANDSTAD HOLDING NV

 

GUARANTEE, dated as of July 20, 2011 (this “Guarantee”), by RANDSTAD HOLDING NV
(the “Guarantor”), in favor of SFN Group, Inc., a Delaware corporation (the
“Company”).

 

1.                                       GUARANTEE.  To induce the Company to
enter into that certain Agreement and Plan of Merger, dated as of July 20, 2011
(as amended, supplemented or otherwise modified from time to time, the “Merger
Agreement;” each capitalized term not defined herein shall have the meaning
assigned to such term in the Merger Agreement), by and among Randstad North
America, L.P., a Delaware limited partnership (“Parent”), Cosmo Delaware
Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Sub”) and the Company, pursuant to which Merger Sub will merge
with and into the Company, with the Company as the Surviving Corporation, the
Guarantor absolutely, unconditionally and irrevocably guarantees to the Company,
the due and punctual observance, payment, performance and discharge of the
obligations of Parent and Merger Sub pursuant to the Merger Agreement
(collectively, the “Obligations”).  In addition to the foregoing, the Guarantor
agrees to be bound by the terms and conditions of Section 6.09(a)(ii) of the
Merger Agreement as if the Guarantor were the party thereto.  The Guarantor will
take such action and execute such additional documents (including without
limitation any amendments to this Guarantee) as may be reasonably requested by
the Company in order to render this Guarantee enforceable under the laws of the
Netherlands.

 

2.                                       NATURE OF GUARANTEE.  The Company shall
not be obligated to file any claim relating to the Obligations in the event that
Parent or Merger Sub becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Company to so file shall not affect the
Guarantor’s obligations hereunder.  This is an unconditional guarantee of
performance and not of collection.  The Guarantor reserves the right to assert
defenses which Parent or Merger Sub may have to payment of any Obligations that
arise under the terms of the Merger Agreement.

 

3.                                       CHANGES IN OBLIGATIONS, CERTAIN
WAIVERS.  The Guarantor agrees that the Company may at any time and from time to
time, without notice to or further consent of the Guarantor, extend the time of
payment of any of the Obligations, and may also make any agreement with Parent
or Merger Sub for the extension, renewal, payment, compromise, discharge or
release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between the Company and Parent or Merger Sub or any
such other Person without in any way impairing or affecting this Guarantee.  The
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the transactions contemplated by the Merger Agreement. 
Notwithstanding anything to the contrary contained in this Guarantee, the
Company hereby agrees that to the extent Parent and Merger Sub are relieved of
the Obligations (other than due to rejection of the Merger Agreement in the
context of the bankruptcy or insolvency of Parent or Merger Sub), the Guarantor
shall be similarly relieved of its Obligations under this Guarantee.  Guarantor
hereby unconditionally and irrevocably agrees not to exercise

 

--------------------------------------------------------------------------------


 

any rights which it may acquire by way of subrogation under the Merger
Agreement, by any payment made hereunder or otherwise, until all of the
Obligations outstanding on the date such subrogation is sought shall have been
paid and/or performed in full.

 

4.                                       NO ASSIGNMENT.  Neither the Guarantor
nor the Company may assign its rights, interests or obligations hereunder to any
other person (except by operation of law) without the prior written consent of
the Company or the Guarantor, as the case may be.

 

5.                                       NOTICES.  All notices and other
communications hereunder shall be in writing in the English language and shall
be given (a) on the date of delivery if delivered personally, (b) on the first
Business Day following the date of dispatch if delivered by a nationally
recognized next-day courier service, (c) on the fifth Business Day following the
date of mailing if delivered by registered or certified mail (postage prepaid,
return receipt requested) or (d) if sent by facsimile or electronic
transmission, when transmitted and receipt is confirmed.  All notices to the
Guarantor hereunder shall be delivered as set forth below:

 

RANDSTAD HOLDING NV
Diemermere 25, NL-1112 TC  Diemen
P.O.Box 12600, NL-1100 AP  Amsterdam ZO
+31 (0)20 569 56 19 (telephone)
+31 (0)20 690 1101 (facsimile)
marianne.scholten@randstadholding.com
Attention:  Marianne Scholten (director group legal)

 

with a copy to:

 

Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104-2808
(215) 994-2621 (telephone)
(215) 655-2621 (facsimile)
stephen.leitzell@dechert.com
Attention: Stephen M. Leitzell, Esq.

 

or to such other address, facsimile number or email address as the Guarantor
shall have notified the Company in a written notice delivered to the Company in
accordance with the Merger Agreement.  All notices to the Company hereunder
shall be delivered as set forth in the Merger Agreement.

 

6.                                       REPRESENTATIONS AND WARRANTIES.  The
Guarantor hereby represents and warrants as follows:  This Guarantee has been
duly and validly authorized by the board of directors or comparable governing
body of the Guarantor, and no other corporate proceedings on the part of the
Guarantor are necessary to authorize this Guarantee.  This Guarantee has been
duly and validly executed and delivered by the Guarantor and, assuming the valid
and binding agreement of the Company, constitutes the valid and binding
agreement of the Guarantor, enforceable against the Guarantor in accordance with
its terms, except that the enforcement of

 

2

--------------------------------------------------------------------------------


 

this Guarantee may be limited by:  (a) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws now or hereafter in effect relating to
creditors’ rights generally; and (b) general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at Law).

 

The Company hereby represents and warrants as follows:  This Guarantee has been
duly and validly authorized by the board of directors of the Company, and no
other corporate proceedings on the part of the Company are necessary to
authorize this Guarantee.  This Guarantee has been duly and validly executed and
delivered by the Company and, assuming the valid and binding agreement of the
Guarantor, constitutes the valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except that the
enforcement of this Guarantee may be limited by:  (a) bankruptcy, insolvency,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to creditors’ rights generally; and (b) general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at Law).

 

7.                                       CONTINUING GUARANTEE.  This Guarantee
shall remain in full force and effect until the indefeasible payment and
satisfaction in full of the Obligations and shall be binding on the Guarantor,
its successors and assigns until the Obligations are satisfied in full. 
Notwithstanding the foregoing, this Guarantee shall terminate and the Guarantor
shall have no further obligations under this Guarantee as of the earlier of
(a) the Effective Time, and (b) the termination of the Merger Agreement in
accordance with its terms, except in each case with respect to Parent’s and
Merger Sub’s obligations under the Merger Agreement that are in accordance with
their respective terms to survive the Effective Time or such termination, as
applicable, for which this Guarantee shall remain in full force and effect until
such obligations expire pursuant to their terms in the Merger Agreement.

 

8.                                       NO RECOURSE.  Notwithstanding anything
that may be expressed or implied in this Guarantee or any document or instrument
delivered contemporaneously herewith, by its acceptance of the benefits of this
Guarantee, the Company acknowledges and agrees that it has no right of recovery
against, and no liability shall attach to, the former, current or future
stockholders, directors, officers, employees, agents, affiliates, members,
managers, general or limited partners or assignees of the Guarantor, Parent or
Merger Sub (collectively, but not including Guarantor, Parent or Merger Sub,
each a “Guarantor Affiliate”), whether by or through attempted piercing of the
corporate, partnership or limited liability company veil, by or through a claim
by or on behalf of Parent or Merger Sub against a Guarantor Affiliate,
Guarantor, Parent or Merger Sub arising under, or in connection with, the Merger
Agreement or the transactions contemplated thereby or otherwise relating
thereto, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute, regulation or applicable Law, or
otherwise; provided, that, notwithstanding anything herein to the contrary, in
the event the Guarantor (i) consolidates with or merges with any other Person
and is not the continuing or surviving entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and other
assets to any Person, then, and in each such case, the Company may seek
recourse, whether by the enforcement of any judgment or assessment or by any
legal or equitable proceeding or by virtue of any applicable Law, against such
continuing or surviving entity or such Person, as the case may be, but only to
the extent of the liability of the Guarantor hereunder.  The Company hereby
covenants and agrees that it shall not institute, directly or

 

3

--------------------------------------------------------------------------------


 

indirectly, and shall cause its respective Affiliates not to institute, any
proceeding or bring any other claim arising under, or in connection with, the
Merger Agreement or the transactions contemplated thereby or otherwise relating
thereto, against a Guarantor Affiliate or, other than its right to recover from
Guarantor for the Obligations, Guarantor, Parent or Merger Sub.

 

9.                                       GOVERNING LAW.  THIS GUARANTEE SHALL BE
CONSTRUED, PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.

 

10.                                 JURISDICTION.  Each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of any state, or
federal court located in the City of Wilmington, Delaware in the event any
dispute arises out of this Guarantee or any transaction contemplated by this
Guarantee, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it will not bring any action relating to this Guarantee or any
transaction contemplated by this Guarantee in any court other than any such
court other than an action by Company against Guarantor to enforce the
obligations of Guarantor under this Guarantee in a court in the Netherlands, and
(d) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION RELATED TO OR
ARISING OUT OF THIS GUARANTEE OR ANY TRANSACTION CONTEMPLATED BY THIS
GUARANTEE.  The parties irrevocably and unconditionally waive any objection to
the laying of venue of any action, suit or proceeding arising out of this
Guarantee or the transactions contemplated hereby in state or federal courts
located in the City of Wilmington, Delaware, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

 

11.                                 NO THIRD PARTY BENEFICIARIES.  This
Guarantee is for the sole benefit of the Company and its permitted assigns and
successors and nothing herein, express or implied, is intended to or shall
confer upon any other Person or entity any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

 

12.                                 COUNTERPARTS.  This Guarantee may be
executed and delivered (including by facsimile transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor and the Company have caused this Guarantee to
be executed and delivered as of the date first written above by their respective
officers thereunto duly authorized.

 

 

 

RANDSTAD HOLDING NV

 

 

 

 

 

 

 

 

By:

/s/ B.J. Noteboom

 

 

 

Name: B.J. Noteboom

 

 

 

Title: Chief Executive Officer and Chairman of the Executive Board

 

 

 

 

 

 

 

 

By:

/s/ J.W. van den Broek

 

 

 

Name: J.W. van den Broek

 

 

 

Title: Member of the Executive Board

 

 

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

 

 

 

SFN GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Mark W. Smith

 

 

 

Name: Mark W. Smith

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------